Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 1 of 14 PageID 32




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

MAPLEMARK BANK,                                  §
    Plaintiff,                                   §              MOTION FOR TEMPORARY
                                                 §                 RESTRAINING ORDER:
v.                                               §            INJUNCTIVE RELIEF SOUGHT
                                                 §
J. GLOBAL SUPPLY LLC & JUAN                      §
ANTONIO MOLINA                                   §         Case No: 6:20-cv-2100-ORL-40DCI
      Defendants.                                §



           PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER


         COMES NOW, Plaintiff MapleMark Bank (“Plaintiff”, or “MapleMark”), a Texas State

Bank, and, pursuant to Federal Rule of Civil Procedure 65(b) and Local Rule 4.05, files this, its

Motion for a Temporary Restraining Order, and respectfully shows the court as follows:

                                              I.
                                        INTRODUCTION

         1.        This is an action to recover damages MapleMark suffered when the Defendants

defrauded the bank out of $250,000.00. The Defendants used the money to purchase an Aston

Martin automobile in Miami and to open an account at Bank of America. Through this motion,

MapleMark seeks to enjoin the Defendants from dissipating the assets purchased with

MapleMark’s money and to turn over the assets to MapleMark. This Motion is supported by: (1)

the Declaration of Ana L. Rodriguez (the “Rodriguez Declaration”) attached hereto and

incorporated herein for all purposes as Exhibit “A,” as well as the documents attached to the

Rodriguez Declaration and (b) the Declaration of Richard A. Illmer attached hereto as Exhibit

“B”.




PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME     PAGE 1
HB: 4841-5613-9218.2
    Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 2 of 14 PageID 33




                                       II.
              FACTS IN SUPPORT OF A TEMPORAY RESTRAINGING ORDER

         2.        Juan Antonio Molina (“Molina”) is an officer, owner, and the sole member of J.

Global Supply LLC (“JGS”) (together with Molina, “JGS”). 1

         3.        On October 15, 2020, Molina opened a checking account on behalf of JGS with

MapleMark (the “MapleMark Account”). 2 On October 22, 2020, Molina purported to fund the

checking account by executing an Automated Clearing House (“ACH”) Debit/Credit

Authorization (the “ACH Authorization”). 3             In the ACH Authorization, Molina authorized

MapleMark to transfer $250,000.00 to the MapleMark Account from a checking account that

JGS purportedly held with Chase Bank. 4 At the time Molina executed the ACH Authorization,

Molina knew he had closed the Chase Bank account or, alternatively, that he intended to close

the Chase Bank account before the wire transfer went through. 5

         4.        Based on the ACH Authorization, MapleMark credited $250,000 to JGS’s

MapleMark Account on October 22, 2020. 6 Immediately after the funds were credited to JGS,

Molina went on a spending spree. 7 On October 23, 2020, one day after purportedly funding the

account, Molina directed MapleMark to wire $134,506.35 from its checking account to Prestige

Motorcard Imports, Inc. to purchase a luxury sports car—a silver 2019 Aston Martin Vantage,

Vin Number SCFSMGAW5KGN00174—with JGS named as the owner. 8 On October 26, 2020,

Molina directed MapleMark to wire an additional $100,000 to a Bank of America, N.A. checking

1
  Ex. A-2.
2
  Ex. A, ¶ 6; Account Agreement executed by Molina on or about October 15, 2020, attached hereto as Exhibit A-1
(“Ex. A-1”).
3
  Ex. A, ¶ 7; ACH Authorization executed by Molina on or about October 22, 2020, attached hereto as Exhibit A-3
(“Ex. A-3”).
4
  Ex. A, ¶ 7; Ex. A-3.
5
  See Ex. A, ¶ 7.
6
  Ex. A, ¶ 8; JGS’s Account Ledger for the MapleMark Account, attached hereto as Exhibit A-4 (“Ex. A-4”).
7
  Ex. A, ¶ 9; See Ex. A-4.
8
  Ex. A, ¶ 9; Ex. A-4; Wire Transfer Request from MapleMark to Prestige Motorcard Imports, Inc., dated October
23, 2020, attached hereto as Exhibit A-5 (“Ex. A-5”).

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME                   PAGE 2
HB: 4841-5613-9218.2
    Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 3 of 14 PageID 34




account (the “BoA Account”). 9 On October 26, 2020, Defendants also made a $10,000 debit

payment from the MapleMark Account for JGS’s rent. 10 Moreover, from October 27, 2020

through October 30, 2020, Molina made a number of smaller purchases totaling $2,686.46.11

For example, on October 28, 2020, Molina spent $242.60 at a night club in Orlando and $900.00

at Louis Vuitton. 12

         5.        On October 28, 2020, MapleMark received notice from Chase Bank that JGS’s

checking account with Chase Bank had been closed and that there were no funds to transfer to

the MapleMark Account. 13 MapleMark immediately reached out to Molina to determine if a

mistake had been made, and Molina stated he would initiate a wire from another account to

cover the negative balance. 14 However, Molina did not initiate the wire and ignored all further

attempts to contact him, including failing to respond to a demand letter from counsel for

MapleMark, 15 making it clear that Defendants engaged in an intentional scheme to defraud

MapleMark out of $250,000. 16

         6.        After discovering Defendants’ fraud, MapleMark reached out to Bank of America

to see if Defendants had spent the $100,000 Molina directed to be transferred to Bank of

America on October 26, 2020. 17 MapleMark learned that Defendants had spent approximately

$47,000 from the account but that approximately $53,000 remained in the BoA Account. Bank




9
   Ex. A, ¶ 9; Ex. A-4; Wire Transfer Request from MapleMark to Bank of America, N.A., dated October 26, 2020,
attached hereto as Exhibit A-6 (“Ex. A-6”).
10
    Ex. A, ¶ 9; Ex A-4.
11
    Ex. A, ¶ 9; Ex. A-4.
12
    Ex. A, ¶ 9; Ex. A-4.
13
    Ex. A, ¶ 10; Ex. A-4.
14
    Ex. A, ¶ 10.
15
    Ex. A. ¶ 16.
16
    Id. at ¶ 10.
17
    Id. at ¶ 11.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME                   PAGE 3
HB: 4841-5613-9218.2
 Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 4 of 14 PageID 35




of America has preliminarily agreed to freeze Defendants’ account and return the remaining

funds. 18

         7.        Additionally, Defendants attempted to defraud MapleMark out of another

$5,000,000. 19 On October 27, 2020, Defendants executed and submitted an additional ACH

Authorization purportedly granting MapleMark the right to transfer an additional $5,000,000

from JGS’s Chase Bank checking account to the MapleMark Account. 20 Of course, having

discovered Defendants’ fraudulent conduct, MapleMark did not process the request or credit

JGS’s account. 21

         8.        Since discovering Molina’s fraud, MapleMark has been monitoring Molina’s

social media accounts. On his Instagram account, Molina has posted photos showing that he is

actively and routinely driving the 2019 Aston Martin he purchased with MapleMark’s stolen

funds. 22 One of the photos suggests that Molina is considering purchasing a Bentley

automobile. 23

         9.        Counsel for MapleMark, Richard A. Illmer, has attempted to contact Molina by

cell phone and email to let him know about this filing, but received no response. 24

                                             III.
                                   ARGUMENTS & AUTHORITIES

A.       STANDARD FOR GRANTING A TEMPORARY RESTRAINING ORDER

         10.       Based upon the facts outlined above, MapleMark requests that the Court issue the

Temporary Restraining Order against the Defendants pursuant to Federal Rule of Civil Procedure


18
    Id.
19
    Id. at ¶ 12.
20
    Id.; ACH Authorization executed by Defendants dated October 27, 2020, attached hereto as Exhibit A-7 (“Ex. A-
7”).
21
    Ex. A, ¶ 12.
22
    Ex. A, ¶ 13; Ex. A-8.
23
   Id.
24
   Ex. B.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME                     PAGE 4
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 5 of 14 PageID 36




65. A plaintiff is entitled to injunctive relief if it demonstrates: (1) a substantial likelihood of

success on the merits; (2) a substantial threat of irreparable injury if the injunction is not granted;

(3) that the threatened injury to the plaintiff outweighs the harm that an injunction may cause the

defendant; and (4) that granting the injunction would not disserve the public interest. Levi

Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995). To obtain a

temporary restraining order, a plaintiff must also show that notice and a hearing on the

application for injunctive relief would be impractical if not impossible. Creative Touch Interiors,

Inc. v. Prugner, No. 6:15-cv-1165-Orl-37DAB, 2015 WL 4429294, *2 (M.D. Fla. July 20,

2015).

         11.       The purpose of a temporary restraining order “is to protect the movant from

irreparable injury and preserve the status quo until the district court renders a meaningful

decision on the merits.” TemPay Inc. v. Biltres Staffing of Tampa Bay, LLC, No. 8:11-cv-2732-

T-27AEP, 2011 WL 13143957, *1 (M.D.Fla. Dec. 13, 2011) (citing Canal Authority of State of

Florida v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974)). Although a motion for temporary

injunctive relief must be supported with affidavits and/or a verified complaint, when considering

such a motion, the district court may rely on affidavits and hearsay materials that may not be

generally admissible as evidence at trial. TemPay, 2011 WL 13143957 at *1 n.1 (citing Levi

Strauss, 51 F.3d at 985).

B.       MAPLEMARK HAS SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS

         12.       MapleMark has claims against Defendants for fraud and theft under Florida’s

Civil Theft Statute. The remedies MapleMark seeks include imposition of a constructive trust on

the assets Defendants acquired with MapleMark’s ill-gotten proceeds.




PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME           PAGE 5
HB: 4841-5613-9218.2
 Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 6 of 14 PageID 37




         13.       The elements of a claim for fraud are: (1) a false statement concerning a material

fact; (2) the maker’s knowledge that the representation is false; (3) an intention that the

representation induces another’s reliance; and (4) consequent injury by the other party acting in

reliance on the representation. Serefex Corporation v. Hickman Holdings, LP, 695 F.Supp.2d

1331, 1342 (M.D.Fla. 2010). Here, Defendants misrepresented to MapleMark that they had

$250,000 in a Chase Bank account that they would wire to MapleMark to fund the MapleMark

account. 25 However, Defendants never intended to transfer the $250,000 to MapleMark. 26 As

intended by Defendants, MapleMark relied on Defendants representation which caused it to

credit $250,000 to Defendants’ checking account. 27 Defendants have since spent or removed

most of the funds from the MapleMark Account. 28 Accordingly, MapleMark has a substantial

likelihood of succeeding on its fraud claim.

         14.       A constructive trust is appropriate where “a person…holds title to property [and]

is subject to an equitable duty to convey it to another on the ground that he would be unjustly

enriched if he were permitted to retain it.” Mitsubishi Int’l Corp. v. Cardinal Textile Sales, Inc.,

14 F.3d 1507, 1518 (11th Cir. 1994). The remedy is proper where money is obtained by fraud.

Id. at 1519. As is outlined above, Defendants obtained $250,000 from MapleMark through

fraud, and Defendants would be unjustly enriched if they were permitted to retain the funds or

the automobile and other items they purchased with the funds. Therefore, constructive fraud is

an appropriate remedy and MapleMark is likely to prevail on its claim.

         15.       The Florida Civil Theft Statute provides a remedy for any plaintiff that can prove

that he has been injured “in any fashion by reason of any violation” of §§ 812.012 – 812.037 of


25
   Ex. A, ¶ 7; Ex. A-3.
26
   See Ex. A, ¶¶ 7 – 12.
27
   Ex. A, ¶ 8.
28
   Ex. A, ¶ 9; Ex. A-4; Ex. A-5; Ex. A-6.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME         PAGE 6
HB: 4841-5613-9218.2
 Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 7 of 14 PageID 38




Florida Statutes. Florida Statute § 772.11. Florida Statute § 812.014 provides that a “person

commits theft if he or she knowingly obtains or uses, or endeavors to obtain or to use, the

property of another with intent to, either temporarily or permanently: (a) deprive the other person

of a right to the property or a benefit from the property [or] (b) appropriate the property to his or

her own use or to the use of any person not entitled to the use of the property.” Here, Defendants

deprived MapleMark of $250,000. 29 Defendants never intended to transfer the $250,000 from the

Chase Bank account to MapleMark as is evidenced by the fact that the Chase Bank account was

closed before the transfer could occur; immediately after opening the account, Defendants

transferred $100,000 to a Bank of America account to remove the funds from MapleMark’s

control; Defendants have avoided and dodged MapleMark since the deception was discovered;

and Defendants tried to obtain another $5,000,000.00 from MapleMark using the same scheme. 30

MapleMark has been deprived of its right to the funds spent or transferred from the MapleMark

account by Defendants. Therefore, MapleMark has a substantial likelihood of success on the

merits of its Civil Theft claim.

C.         MAPLEMARK HAS ESTABLISHED THAT IT WILL LIKELY SUFFER IRREPARABLE HARM
           IF THE TRO IS NOT ENTERED

           16.      Courts in the Eleventh Circuit have recognized that a plaintiff satisfies the

irreparable harm requirement where it presents evidence showing that it is likely the plaintiff was

the victim of a scheme to defraud the plaintiff. See TemPay, 2011 WL 13143957 at *2 (“Plaintiff

has established that it will suffer irreparable harm absent a temporary restraining order because

Plaintiff made certain payments to Defendants…as a direct result of an alleged scheme to

defraud…”) (citing Bloomfield Institutional Opportunity Fund, LLC v. Allen Investment

Properties, LLC, No. 8:10-cv-1475-T-17MAP, 2010 WL 3394265 (M.D.Fla. Aug. 9, 2010)).

29
     Ex. A, ¶¶ 8 – 10.
30
     See Ex. A.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME         PAGE 7
HB: 4841-5613-9218.2
 Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 8 of 14 PageID 39




Moreover, irreparable harm is shown where the plaintiff presents evidence that the defendant is

likely to dispose or conceal funds or traceable assets obtained from the plaintiff through fraud.

Tempay, 2011 WL 13143957 at *2 (“[T]here is a strong likelihood that Defendants will attempt

to dispose of or hide those funds (or traceable assets) absent a temporary restraining order.”)

(citing Hudson Nat’l Bank v. Shapiro, 695 F.Supp. 544, 549 (S.D.Fla. 1988)).

         17.       Here, MapleMark has presented evidence that it was the victim of Defendants’

fraud scheme and that Defendants have disposed of and concealed funds and traceable assets

they obtained from MapleMark through their fraud. 31 In particular, MapleMark has shown that,

Defendants transferred $100,000 to an account at Bank of America to prevent MapleMark from

taking control of the funds once the deception was discovered. 32 In addition, Molina’s Instagram

photos which suggest he is considering purchasing a Bentley give rise to the reasonable inference

that Molina will sell the Aston Martin in order to buy the Bentley. Such an act would be a blatant

attempt to avoid the constructive trust and hide assets from MapleMark.

         18.       Moreover, MapleMark has further shown that it will likely suffer irreparable harm

if Molina is allowed to continue driving the Aston Martin that he purchased using the funds

stolen from MapleMark. In particular, MapleMark will suffer diminution in value, wasting of,

and/or possibly the destruction of the Aston Martin. 33 If Molina is permitted to retain the vehicle

while this lawsuit proceeds, the Aston Martin will diminish in value each time it is driven.

Moreover, Molina has already proven that he is not above concealing the funds he stole from




31
   See Ex. A.
32
    Ex. A; Ex. A-4; Ex. A-6.
33
   Ex. A, ¶ 13; Ex. A-8.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME        PAGE 8
HB: 4841-5613-9218.2
 Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 9 of 14 PageID 40




MapleMark. 34          Molina may try to sell the Aston Martin and conceal or spend the funds,

especially now that MapleMark and the Bank of America have frozen the accounts. 35

D.       THE POTENTIAL HARM TO MAPLEMARK BY FAILING TO ENTER THE TRO OUTWEIGHS
         ANY POTENTIAL HARM DEFENDANTS COULD SUFFER BY ENTERING THE TRO

         19.       If the Court were to refuse to enter the Temporary Restraining Order, Defendants

are likely to continue spending, disposing of, and concealing the funds they stole from

MapleMark. Defendants have already spent and concealed the majority of the funds. 36 There is

no reason to believe Defendants will not continue to do so if the restraining order is not issued.

Moreover, Molina continues to drive the Aston Martin. 37 Each time Molina drives the Aston

Martin, it diminishes in value and is at risk of being damaged. If Molina were to sell the Aston

Martin, he could further spend or conceal the money, making it more difficult, if not impossible,

for MapleMark to ultimately recover should it prevail on its claims. The risk to MapleMark if the

Court refuses to enter the Temporary Restraining Order is substantial.

         20.       In contrast, the potential harm to Defendants if the Court were to enter the

Temporary Restraining Order is non-existent or negligible. The Defendants never put any

money into the MapleMark account. 38 If the Court were to enter the TRO, Defendants would

merely be required to (1) stop spending, transferring, or concealing MapleMark’s funds; (2) turn

over the car that was purchased with MapleMark’s money to be held in trust by MapleMark; and

(3) transfer the funds remaining in the Bank of America account back to MapleMark, also to be

held in trust pending an ultimate judgment. In other words, even if Defendants ultimately prove

that the failure to transfer $250,000 to MapleMark was the result of a mistake rather than fraud,


34
   Ex. A-6.
35
   Ex. A, ¶ 11.
36
   Ex. A, ¶ 9; Ex. A-4; Ex. A-5; Ex. A-6.
37
   Ex. A, ¶ 13; Ex. A-8.
38
   Ex. A, ¶¶ 8 – 9; Ex. A-4.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME       PAGE 9
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 10 of 14 PageID 41




Defendants would still not be harmed because Defendants’ personal funds are not being put at

risk. Moreover, the proposed Temporary Restraining Order is carefully worded to avoid

interference with or disruption of JGS’s true business operations. Accordingly, the risk to

Defendants if the Court enters the Temporary Restraining Order is non-existent, or at most

negligible.

E.         ENTERING THE TRO IS IN THE PUBLIC’S INTEREST

           21.      Entering the Temporary Restraining Order is consistent with Florida law and the

public interest in deterring fraudulent behavior. TemPay, 2011 WL 13143957 at * 2 (“The entry

of a temporary restraining order preventing Defendants from disposing of or concealing funds

and assets obtained as a result of their allegedly unlawful conduct is consistent with the public

interest and Florida law designed to deter fraudulent behavior.”). Additionally, entering a

temporary restraining order promotes the public interest because MapleMark is a FDIC insured

bank. Entering a restraining order denying Defendants the benefits of their fraudulent conduct

and enabling MapleMark to recover as much as possible of the amounts stolen from it protects

the integrity and reliability of the banking system.

F.         NOTICE TO DEFENDANTS IS NOT REQUIRED BECAUSE THERE IS A SUBSTANTIAL
           THREAT THAT DEFENDANTS WOULD DISPOSE OR CONCEAL OF FUNDS AND ASSETS
           STOLEN FROM MAPLEMARK IF NOTICE WERE PROVIDED

           22.      As has been shown above, Defendants have already concealed, disposed of, and

spent funds that they stole from MapleMark. 39 If Defendants were provided the standard fourteen

(14) day notice and an opportunity to be heard before the Court enters the Temporary

Restraining Order, Defendants are likely to further attempt to conceal and dispose of the funds

and any traceable assets, including the Aston Martin, to hide their illegal activity and prevent



39
     Ex. A, ¶ 9; Ex. A-4; Ex. A-5; Ex. A-6.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME      PAGE 10
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 11 of 14 PageID 42




MapleMark from ultimately tracing the funds. 40 Under such circumstances, courts in this district

have recognized that no notice is required. TemPay, 2011 WL 13143957 at * 2 (“The Court

specifically finds that in light of the substantial and irreparable harm that Plaintiff faces as a

result of the Defendants’ alleged fraudulent scheme and the possible disposition or concealment

of funds rightfully belonging to Plaintiff (and assets traceable thereto), no notice is required prior

to entry of a temporary restraining order.”). Furthermore, MapleMark made reasonable efforts to

contact Molina on his cell phone and by email. 41

G.       IN A SUBSTANTIALLY SIMILAR CASE,           A   FLORIDA DISTRICT COURT ENTERED        A   TRO
         AGAINST THE DEFENDANTS

         23.       In TemPay Inc. v. Biltres Staffing of Tampa Bay, LLC, No. 8:11-cv-2732-T-

27AEP, 2011 WL 13143957 (M.D.Fla. December 13, 2011), the district court faced

circumstances substantially similar to the facts here. In TemPay, the defendants induced the

plaintiff to purchase certain purported receivables allegedly owed to the defendants by a number

of customers.          Id. at *1.   After the purchase was made, the plaintiff discovered that the

receivables were nonexistent, based on fictitious customers, and/or based on invoices

fraudulently created by the defendants. Id. In support of its request for a temporary restraining

order, the plaintiff also showed that, the defendants had dissipated some of the funds received

from the plaintiff. Id. Based upon those facts, the court concluded that a temporary restraining

order was proper. Id. at *2.

         24.       Similarly, here, the evidence shows that Defendants induced MapleMark to credit

the JGS MapleMark account by promising to transfer $250,000 from his alleged Chase Bank

account. 42 However, the Chase Bank account was closed before the transfer could occur and


40
   Ex. B.
41
   Id.
42
   Ex. A, ¶¶ 7 – 8; Ex. A-3; Ex. A-4.

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME         PAGE 11
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 12 of 14 PageID 43




likely before Defendants even executed the ACH Authorization. 43 As the plaintiff in TemPay,

MapleMark has produced evidence establishing that Defendants have dissipated the funds they

obtained from MapleMark and are likely to continue spending or concealing the funds and

wasting, concealing, or transferring the assets purchased with the funds. 44 Therefore, as the

court did in TemPay, the Court should grant MapleMark’s motion for a temporary restraining

order.

H.       $2,000 IS AN APPROPRIATE BOND AMOUNT UNDER THE CIRCUMSTANCES HERE

         25.       “[I]t is well-established that the amount of security required by the rule is a matter

within the discretion of the trial court, and the court may elect to require no security at all.”

BellSouth Telecomms., Inc. v. MCIMetro Access Transmission Servs., LLC, 425 F.3d 964, 971

(11th Cir. 2005) (quotation omitted). “[A] bond may not be required, or may be minimal, when

the harm to the enjoined party is slight or where the movant has demonstrated a likelihood of

success.” Lepper v. Thomas Clayton Franks, Rescuetouch, LLC, No. 5:18-cv-644-Oc-41PRL,

2018 WL 8221521, *3 (M.D.Fla. Dec. 28, 2018).

         26.       Here, as has been shown above, MapleMark is likely to succeed on its claims.

Moreover, the risk of harm to Defendants if the Court were to enter the Temporary Restraining

Order is minimum (and arguably non-existent because the TRO only seeks to enjoin Defendants

from spending MapleMark’s money or disposing/wasting property purchased with MapleMark’s

money). For example, Defendants have no equity in the 2019 Aston Martin; all of the proceeds

used to purchase the vehicle belonged to MapleMark. 45 Therefore, $2,000 is an appropriate




43
   Ex. A, ¶ 10.
44
   Ex. A, ¶¶ 9, 11-13; Ex. A-4; Ex. A-5; Ex. A-6; Ex. A-8.
45
   See Ex. A-4 (other than the Chase Bank credit which was later reversed when Chase Bank provided notice that the
account was closed, showing no credits to JGS’s MapleMark Account, only debits).

PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME                    PAGE 12
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 13 of 14 PageID 44




amount under the circumstances here as there is no real danger that Defendants will be damaged

as a result of the TRO.

         27.       MapleMark respectfully requests the Court enter a Temporary Restraining Order

directing Defendants and their officers, directors, parents, agents, servants, employees, attorneys,

representatives and those in active concert or in participation with them and any person acting by

or under their authority (individually and collectively, the “Enjoined Parties”) be enjoined and

restrained from:

                   (i)     concealing, damaging, or destroying any property which Defendants
                           purchased with the funds from MapleMark;

                   (ii)    assigning, selling, transferring, encumbering, secreting, converting,
                           destroying, wasting, dissipating, disposing of, or expunging any property
                           that was purchased using funds from J Global Supply LLC’s (“JGS”)
                           MapleMark account or the Bank of America account to which MapleMark
                           was directed to wire funds; and/or

                   (iii)   assigning, transferring, spending, secreting, converting, encumbering,
                           destroying, wasting, disposing of any funds remaining in JGS’s account
                           with Bank of America.

         28.       MapleMark also requests that Defendants be required to (i) turn over to a sheriff

or   other     officer     of   the   court   the   silver   2019   Aston   Martin   Vantage,   Vin   #

SCFSMGAW5KGN00174 owned by JGS, to be held, in trust, while this lawsuit remains

pending; and (ii) if necessary or required by Bank of America, execute any documents necessary

to cause the MapleMark funds in JGS’s Bank of America account to be wired to MapleMark to

be held in trust while this lawsuit remains pending.

         29.       Attached hereto as Exhibit C is a proposed order granting Plaintiff’s Motion for

Temporary Restraining Order and setting the matter for a preliminary injunction hearing within

the time required by law.




PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME           PAGE 13
HB: 4841-5613-9218.2
Case 6:20-cv-02100-PGB-DCI Document 9 Filed 11/17/20 Page 14 of 14 PageID 45




                                             V.
                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff MapleMark respectfully requests that the

Court grant MapleMark’s Motion and enter the Temporary Restraining Order, set a hearing on

MapleMark’s request for a preliminary injunction within 14 days from the date of the order

granting the Motion, and for such other and further relief, general or special, whether at law or

equity, to which MapleMark may show itself entitled.

                                            Respectfully submitted,

                                            By:     /s/ Buffey E. Klein
                                                    Buffey E. Klein
                                                    Florida Bar No. 0034639
                                                    Buffey.Klein@huschblackwell.com

                                            HUSCH BLACKWELL LLP
                                            1900 North Pearl Street, Suite 1800
                                            Dallas, Texas 75201
                                            (214) 999-6100
                                            (214) 999-6170 facsimile
                                            ATTORNEYS FOR PLAINTIFF
                                            MAPLEMARK BANK




PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND BRIEF IN SUPPORT OF THE SAME    PAGE 14
HB: 4841-5613-9218.2
